Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with making threats, creating a disturbance, refusing direct orders and interfering with employees. Following a tier III disciplinary hearing, he was found guilty of all charges. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report and testimony adduced at the hearing (see Matter of Lopez v Healy, 39 AD3d 978, 978 [2007]). Petitioner’s claim that the misbehavior report was issued as a means of retaliation created a credibility issue for resolution by the Hearing Officer (see Matter of Abreu v Goord, 38 AD3d 994, 994 [2007]). Petitioner’s assertion that the Hearing Officer was biased is neither substantiated by the record nor is there any indication that the determination flowed from any alleged bias (see Matter of McKinley v Goord, 40 AD3d 1280, 1280 [2007], Iv denied 9 NY3d 807 [2007]). Petitioner’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.